Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00470-CV
____________
 
DAVID GUZMAN ANTUNEZ, Appellant
 
V.
 
BALLARD EXPLORATION, EXPLORATION COMPANY, GREY WOLF,
INC., AND GREY WOLF DRILLING LP, Appellees
 

 
On
Appeal from the 269th District Court
Harris County, Texas
Trial
Court Cause No. 00-12376
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 5, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 23, 2002, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b).  Appellant filed no response.




Alternatively, we may dismiss this appeal for failure to pay
the filing fee.  The notice of appeal was
filed on May 3, 2002.  To date, the filing
fee of $125.00 has not been paid.  
Therefore, on August 1, 2002, the Court issued an order stating that
unless appellant paid the appellate filing fee of $125.00 within fifteen days
of the date of the order, the appeal would be dismissed. 
The filing fee has not been paid, and appellant has not
responded to the Court=s order of August 1, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices
Edelman, Guzman and Frost.
Do Not Publish C Tex. R. App. P.
47.3(b).